Citation Nr: 1725282	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  10-34 614	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the reduction in the rating from 30 percent to noncompensable (zero percent) for service-connected limitation of extension, residuals of right knee injury, effective August 7, 2009, was proper.

2.  Entitlement to a rating in excess of 30 percent for service-connected bilateral plantar calluses.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2009 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2016, the Veteran testified during a Board hearing before the undersigned; a transcript is of record.  During the hearing the Veteran submitted additional evidence along with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2016).

Finally, in November 2016, the Veteran filed a notice of disagreement (NOD) with an August 2016 rating decision that granted service connection for painful scars, distal aspect of the bilateral third metatarsal, and assigned a 10 percent disability rating, effective May 26, 2016.  Although a statement of the case (SOC) has not yet been issued, in December 2016, the AOJ acknowledged the November 2016 NOD, and a review of the Veterans Appeals Control and Locator System indicates that the AOJ is currently processing his appeal.  Therefore, the Board will defer further action on the pending appeal.

The issues of entitlement to a rating in excess of 30 percent for service-connected bilateral plantar calluses and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

During his December 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to whether the reduction in the rating from 30 percent to noncompensable for service-connected limitation of extension, residuals of right knee injury, effective August 7, 2009, was proper.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to whether the reduction in the rating from 30 percent to noncompensable for service-connected limitation of extension, residuals of right knee injury, effective August 7, 2009, was proper have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative in writing or on the record at a hearing. 38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  "Withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(3).

Here, on the record at the December 2016 hearing, after conferring with his representative, the Veteran stated that he wished to withdrawal his appeal as to the reduction in the rating from 30 percent to noncompensable for limitation of extension, residuals of right knee injury, effective August 7, 2009, was proper.  The Board finds that the statement was clear and unambiguous.  As such, the Veteran has withdrawn his appeal of that issue, and there remain no allegations of error of fact or law for appellate consideration.


ORDER

The appeal as to whether the reduction in the rating from 30 percent to noncompensable for service-connected limitation of extension, residuals of right knee injury, effective August 7, 2009, was proper is dismissed.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

Here, the Veteran underwent a VA examination in May 2016 to address the severity of his service-connected bilateral plantar calluses.  Notably, the examiner noted that there was no functional impairment or pain on use of his feet.  The examiner also did not address his use of orthotics.  Later in the examination, the examiner noted pain on physical examination, but did not address whether pain contributed to functional loss.  Finally, the examiner noted that his service-connected bilateral plantar calluses did not impact his ability to perform occupational tasks.  

During his December 2016 hearing, the Veteran reported experiencing pain on a daily basis, and that VA had provided him orthotics to take pressure off of his feet.  Furthermore, he indicated that his service-connected bilateral plantar calluses impacted his ability to work due to increased pain after standing for long periods.  Given this, VA's duty to obtain a new examination to address the current nature and severity of his service-connected bilateral plantar calluses has been triggered.

With regard to the Veteran's claim for a TDIU, when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one disability and it is rated as 60 percent disabling or more, or, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In this case, from the time VA received the Veteran's claim for an increase rating, March 13, 2012, his combined rating has been 60 percent.  Therefore, the Veteran has never met the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) at any time during the appeal period.

However, while the Veteran does not currently meet the schedular criteria for a TDIU, the evidence of record calls into question his ability to secure or follow substantially gainful employment due to his service-connected disability, including lay statements from the Veteran, formers coworkers, and former employers, as well as a December 2016 letter from Dr. R.H.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the Board does have the authority to decide whether a claim should be referred to the Director, Compensation Service.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, there is evidence of unemployability due to service-connected bilateral plantar calluses.  Accordingly, the claim should be submitted to the Director, Compensation Service, for extra-schedular consideration of a TDIU pursuant to 38 C.F.R. § 4.16(b).  

In a May 2014 formal application for a TDIU, the Veteran indicated that he last worked in October 2013.  However, during a May 2016 VA knee examination, he stated that he last worked as a part time sales representative about a month prior, and was a part-time telephone sales representative from June 2014 to November 2015.  During the December 2016 hearing, the Veteran's representative argued that his work was marginal, and that he would not be able to engage in substantially gainful employment.

To ensure that there is a complete record upon which the Board may base its decision, the AOJ should request from the Veteran all employment information since March 13, 2012 (the date his claim was received), including any income information as well as his current employment status.  

On remand, the AOJ should obtain any outstanding VA treatment records dated after August 1, 2016.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his claims on appeal.


Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file any outstanding VA treatment records dated after August 1, 2016.

2. Ask the Veteran to complete and return, a Veterans Application for Increased Benefits Based on Unemployability, VA Form 21-8940, and a Request for Employment Information in Connection with Claim for Disability Benefits, VA Form 21-4192, for any current or former employers since March 2012.

The Veteran should be asked to provide employment and financial information, including any income information from March 2012 to the present.

3. After completing the above development to the extent possible, the Veteran should be afforded a VA examination to determine the current severity of his service-connected bilateral plantar calluses.  The record, to include a copy of this remand, must be reviewed by the examiner.  Any indicated studies or tests should be conducted.

The examiner should also address the functional effects of his bilateral plantar calluses, including the impact on his activities of daily of living, such as his ability to work.

The examiner should provide reasons for all opinions.

5.  If there are any periods since March 13, 2012, when the Veteran was unemployed or engaged in only marginal employment, and did not meet the percentage requirements for TDIU, refer the case to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU in accordance with 38 C.F.R. § 4.16(b).

6.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


